Citation Nr: 0518547	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 17, 2000, 
for the grant of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for a back disorder, effective July 17, 
2000.  The veteran testified at a personal hearing in 
Washington, D.C., before the undersigned in February 2003.  
The Board remanded this case in June 2003 and February 2004.

In an April 2005 rating decision, the RO determined that 
there was no clear and unmistakable error in January 1968 and 
August 1983 rating decisions.  The veteran has not initiated 
an appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in an August 1983 rating decision; the veteran 
did not appeal that decision.

2.  On July 17, 2000, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for a back disorder; this statement was accepted 
as a claim for reopen service connection for a back disorder.   

3.  There is no evidence dated between the August 1983 rating 
decision and prior to July 17, 2000, establishing an informal 
or formal claim of service connection for a back disorder; 
medical records dated between the August 1983 rating decision 
and prior to July 17, 2000, do not constitute informal claims 
for compensation for a back disorder since service connection 
was not in effect for a back disorder.

4.  In an October 2001 rating decision, the RO granted 
service connection for a back disorder, effective July 17, 
2000.  


CONCLUSIONS OF LAW

1.  The August 1983 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The legal criteria have not been met for an effective 
date prior to July 17, 2000, for the grant of service 
connection for a back disorder.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2003 and May 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that the appellant should submit pertinent evidence in 
his/her possession per 38 C.F.R. § 3.159(b)(1).  The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the April 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The veteran presented contentions at two personal hearings 
and in correspondence of record.  In July 2002, the veteran 
testified at a personal hearing at the RO before a hearing 
officer.  He essentially indicated that he injured his back 
during service, complained of back problems on his separation 
examination, and continued to suffer from a back disability 
since that time.  The veteran stated that he reapplied for 
benefits for his back in 1983 because his back had worsened.  
He requested an effective date back to 1983.  In February 
2003, the veteran and his wife testified at a Board hearing.  
It was asserted that the veteran original 1967 claim should 
not have been denied on the basis that the veteran failed to 
report for an examination.  Likewise, it was asserted that 
the veteran's February 1968 correspondence was another claim 
for service connection which also should not have been denied 
on the basis that the veteran failed to report for an 
examination.  It was stated that pertinent records were not 
obtained at that time.  The veteran and his wife also 
asserted that they did not receive the notification of the 
examinations.  The veteran's wife stated that the veteran had 
back pain since his separation from service.  In 1983, the 
veteran sought to reopen his claim.  The veteran explained 
that while he continued to have back pain, he just tried to 
ignore it and was strong-willed.  The veteran and his wife 
maintained that the veteran's back disorder originated during 
service due to combat-related injury.  


Background

In October 1967, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  In January 1968, the 
veteran was sent notification that his claim was denied 
because he failed to report for a VA examination.  In 
February 1968, the veteran replied that he would undergo a VA 
examination.  According to a VA Form 21-2507, the veteran was 
scheduled for an orthopedic examination for his back, but he 
failed to cooperate.  A VA Form 3230 documented that the 
veteran failed to report for an examination and had not 
contacted the RO for another appointment.  

It appears that the RO considered the claim abandoned.  Where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of the 1-year period, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension or disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).  

In May 1983, a VA Form 21-526 was again received in which the 
veteran stated that he had an inservice back injury.  In an 
August 1983 rating decision, service connection for a back 
disorder was denied on the merits on the basis that there was 
no back disorder on the veteran's separation examination from 
service or on the current June 1983 examination.  In an 
August 1983 letter, the veteran was notified of this decision 
and of his appellate rights, but he did not appeal.  

VA outpatient records reflect that the veteran complained of 
back pain in February 1996 and in October 1996.  

On July 17, 2000, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for a back disorder.  His statement was accepted 
as a claim to reopen service connection for a back disorder.  

In an October 2001 rating decision, the RO granted service 
connection for a back disorder, effective July 17, 2000.  The 
grant was based on a finding that the veteran had a current 
back disorder which the RO determined was related to service.  


Analysis

To the extent that the veteran contends that his initial 1967 
and 1968 claims were not properly adjudicated, the Board, as 
noted, believes those claims were abandoned.  The veteran was 
sent notification of the examinations, per the documents in 
the record.  The Board notes that although the veteran 
believes that pertinent evidence was not obtained and that 
his inservice records were not properly considered, those 
arguments are not relevant to this effective date claim.  The 
matter before the Board is when to reopen was received, as 
noted below.  

Even assuming the earlier claims were not abandoned and 
remained pending, they would have been subsumed by the August 
1983 rating decision.  That decision considered the claim of 
service connection on the merits and denied the claim.  As 
noted below, that decision was final.  

The RO denied entitlement to service connection for a back 
disorder in an August 1983 rating decision.  The veteran did 
not appeal that decision..  Thus, the August 1983 rating 
decision, which denied service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  The effective 
date of an evaluation and an award of compensation based on a 
reopened claim will be either the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004).

On July 17, 2000, the veteran filed a claim to reopen for 
service connection for a back disorder.  In an October 2001 
rating decision, the RO granted service connection for a back 
disorder, effective July 17, 2000, the date of receipt of the 
reopened claim.  

The veteran has asserted that he should be assigned a 1983 
effective date.  The Board has reviewed the entire record.  
However, there is no claim or informal claim or intent to 
seek to reopen the claim prior to July 17, 2000.

Although correspondence from the veteran was received between 
the August 1983 rating decision and prior to July 17, 2000, 
the veteran never expressed any intent to again seek service 
connection for a back disorder.  VA's duty to adjudicate all 
claims reasonably raised does not require VA to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Moreover, there is no evidence dated between the August 1983 
rating decision and prior to July 17, 2000, establishing an 
informal or formal claim of service connection for a back 
disorder.  As noted, the veteran was treated for back 
complaints in 1996.  The Board notes that VA had previously 
considered certain VA medical records to be a claim of 
compensation per 38 C.F.R. § 3.157.  However, new directives 
from the United Sates Court of Appeals (Court) restrict those 
cases to instances where service-connected for the treated 
disability has already been established.  Further explanation 
is warranted.  

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.

In this case, a claim of compensation had been allowed.  
Service connection was in effect for post-traumatic stress 
disorder and malaria.  However, for the reasons set forth 
below, the provisions of 38 C.F.R. § 3.157 do not permit a 
finding in this case that the veteran had a claim pending 
subsequent to the final August 1983 decision for service 
connection for a back disorder, prior to July 17, 2000.  

Over the last 40 years, various VA General Counsel(GC) 
opinions, Veterans Benefits Administration (VBA) papers, and 
decisions of the Court have addressed the matter of when a 
hospitalization or examination report can serve as a claim 
for benefits.  

In an April 1960 unpublished GC opinion, it was determined 
that the provisions of VA regulation 1157 relate to 
acceptance of a report of hospitalization as a claim for 
increased compensation are applicable whenever there is an 
increase in overall disability of a veteran who already has 
an award based on service-connected disability, irrespective 
of whether the particular increase related to a disability 
for which compensation had previously been awarded.  VAOPGC 
(April 4, 1960).  

The GC upheld that April 1960 opinion in September 1981.  The 
GC concluded that a report of VA hospitalization in the case 
of a service-connected veteran was considered a claim for 
increased benefits even though the disability concerned was 
other than the one from which service connection had already 
been established.  VAOPGC (September 29, 1981).  

In a May 1984 opinion, the GC modified its position, 
determining that the date of outpatient or hospitalization 
admission might be considered a possible effective date for 
payment of compensation benefits only where service 
connection had already been established for the disability 
for which the claimant was subsequently hospitalized or 
examined.  The GC indicated that the modification was made in 
response to a changed statutory effective date scheme.  It 
was noted that the prior interpretations were inconsistent 
with the current legal authority, which, among other things, 
required that a claim for benefits be specific.  However, 
although notice of hospitalization may not suffice as an 
informal claim when a veteran service-connected for one 
disability is hospitalized for a different disability for 
which service connection has not been granted, it is possible 
to grant an increase as of an effective date earlier than the 
date of claim based on increased disability ascertainable 
within the preceding year.  VAOPGC (May 24, 1984).  (See 
current 38 C.F.R. § 3157 referencing or a claim specifying 
the benefit is received within 1 year.)

However, more recently, in Sears v. Principi, 16 Vet. App. 
244, 249 (2003), the Court determined that 38 C.F.R. § 3.157 
pertained to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service connected rating 
where service connection has already been established.  The 
decision implicitly invalidated the prior GC opinions.  See 
Gallegos v. Gober, 14 Vet. App 50, 55, rev'd 283 F.3d 1309 
(Fed. Cir. 2002).  Prior to Sears, 38 C.F.R. § 3.157 was 
interpreted to mean that an increase was sought in the level 
of compensation overall, not just an increase for a 
particular disability.  Thus, if compensation was in effect 
for any disability, then a report of a VA medical examination 
or hospitalization was accepted as an informal claim for 
increased benefits to include for compensation for a 
different disability, if a claim specifying the benefit was 
received within one year.  However, Sears is precedent and 
controlling and invalidates this interpretation.  

In sum, the record does establish that the veteran was in 
receipt of compensation, albeit for a different disability.  
However, per Sears, the veteran cannot establish an effective 
date prior to his date of claim to reopen for service 
connection for a back disorder, which was July 17, 2000.  Any 
prior VA medical records which might have previously been 
considered to be informal claims of compensation for a back 
disorder, such as the 1996 medical records, are currently not 
interpreted as such, because, in light of the decision in 
Sears, there is no basis for considering the provisions of 
38 C.F.R. § 3.157 as a basis for an earlier effective date 
unless the disability is already service-connected.  Stated 
differently, merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.  
Other than the veteran's treatment, there is nothing to 
reflect a claim or an informal claim prior to July 17, 2000, 
following the final August 1983 rating 



decision.  His assertion that an earlier effective date is 
warranted for service connection for a back disorder is 
legally unsupported.  Sears.


ORDER

Entitlement to an effective date earlier than July 17, 2000, 
for the grant of service connection for a back disorder, is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


